SO ORDERED.

SIGNED this 28th day of March, 2019.




__________________________________________________________________________


                         DESIGNATED FOR ONLINE PUBLICATION

               IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF KANSAS


 IN RE:

 GRAVES FARMS,                                    Case No. 18-10893
                                                  Chapter 12
                          Debtor.



                            MEMORANDUM OPINION


      Dean and Michael Graves operate Graves Farms as a Kansas general

partnership. They are father and son and equal partners who have contributed

capital and labor to the enterprise for several decades. They filed a chapter 12 case

on behalf of Graves Farms to restructure their farm’s debt and seek to accomplish

that by a “partial liquidation” and a “partial lease” of the debtor’s assets to Kylee

Graves. Ms. Graves is Michael’s daughter. The debtor’s largest secured creditor is

RCB Bank. The Bank has security interests in the debtor’s real estate, machinery,

                                           1

              Case 18-10893     Doc# 120    Filed 03/28/19   Page 1 of 21
and equipment. At the date of the confirmation hearing, January 16, 2019, the

Bank claimed a total remaining indebtedness of $1.803 million, including accrued

interest and late charges of nearly $342,000. All objections to confirmation of the

debtor’s plan except those of the Bank are effectively resolved by agreement or can

be resolved by making changes to the plan in the confirmation order if the plan is

confirmed. As discussed below, the amended plan 1 cannot be confirmed because it

fails to meet several requirements of § 1225(a)(4), (a)(5) and (a)(6). 2

      Facts

      1. Operations Past and Anticipated

      Historically, Dean and Michael Graves have farmed together as partners.

Dean, age 81, has retired. The Graves Farms operation included raising livestock

and crops. The partnership leased 5,500 acres of land and farmed two tracts it

owns, the Poovey land and the Price land, as well as property situated on Dean’s

homestead. The Graves family has banked with CornerBank, now RCB Bank, for

over 35 years. When the Bank urged the Graves’ to sell the partnership’s assets,

they filed this case to preserve them. They intend to allow Kylee Graves, Mike

Graves’s daughter, to lease or purchase these assets through her operation of the

farm. Ms. Graves raised a soybean crop in 2018 on the Poovey land and will commit

considerable acreage to growing cotton in 2019. She will cash rent Dean’s



1 Doc. 58.
2 The debtor Graves Farms appeared by its attorney William H. Zimmerman, Jr.
Creditor RCB Bank appeared by its attorney Edward J. Nazar. The chapter 12
trustee Carl Davis appeared at the confirmation hearing, as did Kylee Graves, an
interested party.
                                            2

              Case 18-10893     Doc# 120     Filed 03/28/19   Page 2 of 21
homeplace ground and operate the other leased ground that Graves Farms holds.

She will also run her personal cattle herd while running the farm. While the

partners have discussed possible rents with Ms. Graves, no agreement has been

reached. 3 Ms. Graves would take on responsibility for taxes and repairs. Though not

clear from the plan itself, the Graves apparently contemplate that, someday, Ms.

Graves will own some or all the farm assets. For this matter’s purposes, and in the

absence of any formal or informal agreements about her role and duties, I find that

Ms. Graves’s role is more that of a farm manager than a tenant or purchaser.

Nothing in the plan indicates that she will assume any liability for the Bank’s or

any other creditors’ claims. She has taken a loan from the Farm Service Agency

(FSA) in her name to fund her purchase of some equipment from the partnership—

effectively a refinancing of about $318,000 of the Bank’s debt. Ms. Graves testified

that she intends to conduct the partnership’s business as has been done in the past,

although she intends to introduce cotton as one of the crops.

      Dean Graves (a/k/a Harold Dean Graves) and his wife filed a joint Chapter 12

petition January 17, 2019, the day after the confirmation hearing in this case. 4 That

filing stayed a foreclosure sale.

      2. Asset Values and RCB Bank’s Secured Claim

      Graves Farms proposes to repay the RCB Bank’s claim by selling some of the

Bank’s equipment collateral at public auction, by selling some of the equipment



3 Nor has any understanding been reached with the third-party landlords with
respect to land that Ms. Graves is proposed to farm.
4 Case No. 19-10064-REN.


                                           3

              Case 18-10893     Doc# 120   Filed 03/28/19   Page 3 of 21
collateral to Ms. Graves, and by paying the Bank an amount equal to the value of

the equipment it plans to retain over seven years’ time. 5 It also proposes that the

debtor will retain the Poovey land that is subject to the Bank’s first mortgage and

pay the Bank its current value over 30 years. The Bank also claims a second

mortgage on the “Price” land, but all parties agree that there is no equity in the

Price land to support the Bank’s lien. The debtor proposes to repay the FSA, the

first mortgage holder, pursuant to the present loan contract. The Bank objected to

the debtor’s proposed values for both the equipment and the land.

      3. The Equipment

      Exhibit A to the plan lists the equipment the debtor intends to auction using

Purple Wave, an Internet auction platform. 6 The plan proposes that the net

proceeds of that auction be paid to the Bank to reduce its claim. 7 No evidence about

the value of this equipment was offered at the confirmation hearing. Exhibit B to

the plan lists the equipment that Ms. Graves offered to purchase in her own right

with the FSA loan and the values the debtor ascribes to it. 8 Again, there was no

evidence or controversy about these values. The Bank and the debtor have

apparently agreed on a price for Ms. Graves to pay. 9 The remaining equipment,




5 Trial Ex. 1, Doc. 58, Amended Plan, ¶ 12 at pp. 4-5.
6 Trial Ex. 1, p. 10.
7 The Purple Wave auction was to occur in the fall of 2018. When that didn’t happen,

the Bank sought enforcement of the stay relief order to conduct the sale. At trial,
counsel for the Bank advised the proceeds from the auction sale had been applied to
the Bank indebtedness. See Doc. 27, ¶s 42-43; Doc. 99.
8 Trial Ex. 1, p. 11.
9 Doc. 108, pp. 6-7 providing for an agreed upon valuation of $318,725.


                                           4

              Case 18-10893    Doc# 120     Filed 03/28/19   Page 4 of 21
listed on Exhibit C to the plan, is what the debtor will retain and pay for. 10 The

debtor poses a value of $393,000 to be repaid at 5.75 % over seven years in semi-

annual payments. The Bank counters that the equipment is worth $411,000. 11

      The debtor didn’t offer a valuation witness. 12 The Bank offered the testimony

of Lon Sturgeon, an auctioneer and appraiser from Enid, Oklahoma. Mr. Sturgeon

testified that he viewed the equipment at various locations in and near Oxford,

Kansas, and that he based his values on his recent experience with farm equipment

auctions throughout the central Plains states. 13 Mr. Sturgeon testified that the

value of the retained equipment as shown on Trial Exhibit 2, is $411,000. 14

Sturgeon noted that to sell that equipment at auction, it would need to be moved

and serviced. The cost of doing that would reduce the net auction proceeds as would

assessment of the commission of 3.75%. The equipment should be valued

considering its proposed or intended disposition or use. 15 As debtor does not intend

to liquidate it, a “foreclosure” value is not appropriate. In the absence of any

contrary valuation evidence and because the debtor seeks to retain it, meaning that



10 Trial Ex. 1, p. 12.
11 At the hearing, debtor’s counsel submitted a revised plan exhibit C (Trial Ex. 2)
that lists an additional implement, a John Deere 640 Header among the implements
to be retained. The debtor values this at $50,000; the Bank at $45,000. The other
retained items include a 2014 JD 8360 R Tractor, a 2014 JD 1890 Air Seeder, a 2008
JD 1770 16 Row Planter, a 2012 Landoll 7431 Cultivator, a 1994 Fruehauf Trailer, a
1996 Schaben 1000 Gallon Nurse Truck, a 1993 IH 8100 truck and hoist, and a 2007
Peterbuilt tractor. Cf. Trial Ex. 1, Ex. C, p. 12 and Trial Ex. 2.
12 Debtor based its equipment values on internet auction websites and Mike Graves’

farming experience.
13 See Trial Ex. BB.
14 Id. items 1, 5, 6, 7, 12, 34, 51, 52, and 57.
15 See 11 U.S.C. § 506(a)(1).


                                           5

              Case 18-10893     Doc# 120    Filed 03/28/19   Page 5 of 21
no liquidation-related expenses would be incurred, I find that the retained

equipment is worth $411,000.

      4. The Poovey Land

      The greatest value difference lies in the parties’ positions on the value of the

Poovey land. This tract of 114 acres (111 acres cultivated) of unimproved dryland is

located about two miles north and west of the City of Oxford in Sumner County,

Kansas. It has no river or creek access. The debtor valued this land in the plan at

$280,000 or $2,523 per acre. 16 The Bank values it at $333,000, or $3,000 per acre.

Unlike the dispute about the retained equipment values, this difference is material

to the debtor’s ability to perform its plan. Each party offered expert appraisal

evidence. Both appraisers have extensive land sale and appraisal experience in

South Central Kansas and Northern Oklahoma.

      The debtor’s appraiser, Gene Francis, valued the property at $2,050 per acre

or $227,550. 17 He employed a comparative sales analysis that considered three

other sales in the area (“comps”). Mr. Francis laid particular emphasis on soil

quality in adjusting the three comparative sales’ values to the Poovey land. 18 One of

his comps, sale no. 2, is located 25-30 miles from the subject, but has a similar soil

type. Both Francis and the Bank’s witness, Jerry Munson, agreed that in Sumner




16 Trial Ex. 1, p. 7.
17 111 acres x $2,050 = $227,550. This value is based upon the number of cultivated
acres.
18 Francis indicated that Class 1 soils are the best quality, followed by Class 2 and

Class 3. The higher the class number, the higher the alkalinity of the soil. He stated
that the Poovey land was 90% Class 2 soils.
                                           6

              Case 18-10893     Doc# 120    Filed 03/28/19   Page 6 of 21
County, land that lies west of the Arkansas River and north of the Ninnescah River

generally commands higher prices than land south of that area. Both witnesses

referred to the area within the confluence of the two rivers as “Paradise Valley.”

They also mentioned that Sumner County farmers generally believe that the

western part of the county receives less rainfall than the eastern part, though

neither witness knew of any empirical evidence supporting that. The Poovey land

lies just across the Ninnescah about 1 to 1.5 miles from Paradise Valley and is

bordered on three sides by gravel roads. Francis’s comp no. 2 has only one road-side

access and the road is dirt. Both witnesses agreed that passable road access is a

strong factor in land prices. If I discount Francis’s second comp, I am left with two,

ranging from $1,992 per acre to $2,100 per acre. I also note that Mr. Francis and

Mr. Munson both used Francis’s comp no. 3, a sale in Section 33, Township 3, Range

2 East that yielded $2,230 per acre. Francis adjusted that value for soil content to

$2,100.

         Jerry Munson’s appraisal included six different comps, all within about 10

miles of the subject property. 19 These comps had prices that ranged from $2,100 per

acre to $6,000 per acre, a figure later reduced to $3,700. Mr. Munson’s approach

was to find recent comparative sales with proximity to the Poovey land. Because

many of those sales involved tracts consisting of both farmland and pasture, he

“extracted” the dryland values which were understandably higher than the average

per acre yield of each sale. His high comp no. 2, however, is problematic. Mr.



19   Trial Ex. AA at p. 000155.
                                             7

                Case 18-10893     Doc# 120   Filed 03/28/19   Page 7 of 21
Munson initially derived the $6,000 per acre extracted value from an auction sale

that yielded an overall value of $4,984 per acre. Mr. Munson testified that when the

closing failed, the land was listed for private treaty sale and eventually sold for

much less, an average of $3,152 per acre. He insisted that the second sale didn’t

affect his ultimate value conclusion because the comp 2 property lies in Paradise

Valley. Further examination brought out his belief that the extracted value for the

farmland in this comp should have been $3,700 per acre. Even so, he stuck by his

$3,000 per acre value for the Poovey land, valuing the tract at $333,000.

      Munson’s comps 2 and 6 include dryland that has riverfront acreage. Munson

testified that riparian frontage has recreational value that often outstrips what the

land would be worth solely as farm ground. I am inclined to discount comp 2

entirely because of its dissimilarity to the other tracts. Even leaving it in the mix,

the median value of the six comparative tracts for dryland is $2,367.50 per acre. 20

This undercuts Munson’s ultimate $3,000 per acre conclusion. Based on this record,

I doubt that this land is worth $3,000 per acre, but note that the debtor has offered

to repay $280,000 or $2,522 per acre, which is more than Francis’s value. Just five

years ago, the debtor paid $472,000 for this tract. While land values have certainly

softened, I doubt that the Poovey land has lost so much of its value. Reviewing the

five remaining Munson comps, I am convinced that the land is more likely worth




20 The six comps’ dryland prices per acre are, low to high: $2,100, $2,100, $2,230,
$2,502, $3,250, and $3,700. I calculate the median to be between $2,230 and $2,505
or $2,367.50. If we drop comp 2, the median value is $2,230.
                                           8

              Case 18-10893     Doc# 120    Filed 03/28/19   Page 8 of 21
$2,522 per acre than it is $2,052. I find as a fact that the land contributes $280,000

value to the Bank’s allowed secured claim.

      5. Cash flow

      Graves Farms and the Bank offered competing cash flow projections that are

more thoroughly discussed in the analysis below. The Bank’s Trial Exhibit DD

offers a comparison of what Ms. Graves projects the farm can do versus the Bank’s

more pessimistic view. 21 Both witnesses appear to have academic and practical

expertise, though the Bank’s witness, Gregg Conklin, has the benefit of more years’

experience in the field. Ms. Graves holds an animal science degree from Oklahoma

State University and has farmed in her own right. She runs her own cow-calf

operation. She grew up on the farm and has participated in her father’s and

grandfather’s work since she was a teenager. Mr. Conklin holds a degree in

agriculture with a concentration in agricultural economics from Kansas State

University. He has been involved in agricultural lending for over 30 years and

farms in his own right. Both witnesses’ testimony was credible and informative.

      Ms. Graves’s projections rely to a great degree on a successful cotton crop,

something Mr. Conklin points out she has never raised. Graves Farms dabbled in

cotton years ago but hasn’t grown it recently and has no cotton equipment. If Ms.




21Trial Ex. DD, pp. 174-76 consists of Debtor’s cash flow projections (prepared by Ms.
Graves) submitted with the amended plan (p. 174), followed by the Bank’s adjustment
of those projections—lower crop yields and prices (p. 175), and further modification
of the debt service for the Bank’s market price loan terms resulting in higher debt
service (p. 175). Debtor’s initial cash flow projections on page 174 are taken from Trial
Ex. 6.
                                           9

              Case 18-10893     Doc# 120     Filed 03/28/19   Page 9 of 21
Graves turns out to be correct, the farm will have an operating margin of $298,268

before debt service on gross farm income of $1.022 million. 22 But if the Bank’s

prediction proves right, the pre-debt service operating margin could drop to

$164,908 and would be insufficient to cover debt service. 23 It is difficult to analyze

these comparative cash flows for two reasons. First, the debtor provided no

meaningful historical performance information. 24 We know that Graves Farms

suffered a recent crop failure that may have triggered its immediate financial

distress, but we cannot tell anything about its prior years’ performance with cotton

or wheat, and only have the 2018 crop performance of milo, corn and single-cropped

soybeans. 25 Second, the debtor’s cash flow projection incorporates debt service that

the plan doesn’t contemplate, and the estate shouldn’t bear. Specifically, it includes

payments for “harvest equipment,” 26 the FSA equipment, and Ms. Graves’s home

loan totaling some $104,000. None of these appears in the body of the plan nor is

any an allowed claim in this case.

      In addition, the debtor’s cash flows do not anticipate the higher valuation I

have found for the retained equipment. If the retained equipment is worth



22 Trial Ex. DD, p. 174.
23 Id. at pp. 175-76.
24 Trial Ex. 7, Debtor’s modified cash flow projections contained actual operating

results in 2018, including average crop yields that year, but no prior years’
performance was shown.
25 Id. The debtor abandoned the 2018 growing wheat crop to the Bank during the

bankruptcy case, leaving the Bank to harvest that crop. See Doc. 27, ¶ 38-39. It is
unclear from the record the yield, if any, from the 2018 wheat crop.
26 Trial Ex. 6, p. 5 notes that the harvest equipment debt is for the lease of a combine

for Ms. Graves to harvest the crops herself in lieu of incurring higher custom
harvesting expense.
                                           10

             Case 18-10893      Doc# 120    Filed 03/28/19   Page 10 of 21
$411,000, a seven-year amortization of that at 5.75% amounts to a semi-annual

payment of $36,075 or $72,150 a year, not the $61,000 the debtor projected. 27 The

extra $11,000 of debt service is substantial, making the annual sum of the plan

payments for debt the debtor is liable for about $109,613 plus a trustee’s fee of

$12,179, or an annual total of $121,792. 28 If we credit the debtor’s projections, there

is sufficient gross margin to make these payments. 29 But on the Bank’s more

pessimistic crop projections, the debtor’s gross income would be $888,708 against

expenses of $723,800, leaving a gross margin of $164,908 that would suffice to make

the plan payments and trustee’s fee, but not Ms. Graves’s independently incurred

obligations. 30

       Analysis

       According to the pretrial order filed in this case, the Bank’s objections are

that the plan doesn’t fulfill the best interest of the creditors test, doesn’t comply

with § 1225(a)(5)’s requirements for the treatment of secured claims, and isn’t

feasible. We consider these in light of the facts proven at trial. As the Chapter 12

debtor, Graves Farms has the burden of establishing all requirements necessary for

confirmation. 31

       1. Best interests test failed, § 1225(a)(4):




27 Trial Ex. DD, p. 174.
28 The correct trustee’s fee is 11.111115%, Doc. 72. The trustee’s fee on the debt
service payments is .11111115 x $109,613 = $12,179.
29 See Trial Ex. DD, p. 174.
30 Id. at p. 175.
31 In re Ames, 973 F.2d 849, 851 (10th Cir. 1992).


                                           11

              Case 18-10893     Doc# 120    Filed 03/28/19   Page 11 of 21
      Even at the higher asset values determined in this order, the Bank’s claim is

woefully undersecured. There is no possible chapter 7 dividend in this case. Not

only is the estate’s property underwater, but its partners are likely insolvent as

well. 32 Even so, because I have concluded that the Bank’s equipment lien should be

valued at $411,000 rather than the debtor’s proposed amount, the plan denies the

Bank the value of its collateral, something that it would receive in a chapter 7

liquidation. The plan fails to meet the best interests test.

      2. Secured claims treatment insufficient, § 1225(a)(5)(B):

      Chapter 12 requires that each secured creditor’s claims be paid the value of

the creditor’s collateral as of the plan’s effective date. Absent the creditor’s

acceptance of the plan, that payment must come either as a stream of payments

that has a present value equal to the collateral’s value, surrender of the collateral,

or its sale. The debtor must provide for the creditor to retain its liens. The Bank

challenges the debtor’s plan on multiple grounds.

      First, the Bank challenges the debtor’s proposed collateral values. As

discussed above, I have found as a fact that the value of the “Poovey” tract is

$280,000 and that the equipment line should be valued at $411,000. The debtor’s

amended plan proposes to pay $280,000 for the Poovey land, but doesn’t provide for

repayment of the equipment’s value at Class 2(b).




32As noted previously, Dean Graves has filed his own joint chapter 12 case since this
confirmation hearing was held.
                                            12

             Case 18-10893      Doc# 120    Filed 03/28/19     Page 12 of 21
      Next, the Bank challenges the proposed terms of repayment. It urges that the

30-year Class 2(a) treatment of the land debt is too lengthy considering that the

debtors borrowed the money to acquire the land in 2013. I note that the original

note secured by the Poovey land provided for repayment in four years, to be

completed in 2017. That loan has been renewed several additional times. The Bank

asserts that the proposed 7-year payout on the equipment is too long. The Bank also

questions the interest rate proposed—5.75% per annum. It also alleges that the

plan doesn’t call for it to retain its liens. The Court notes that on Trial Exhibit DD,

the Bank adjusted the amount of its debt service on these two loans to what it

contends are market price loans: 5 years at 7.5% on the equipment loan and 30

years at 6.5% on the real estate loan. 33

      While some banks do not extend 30-year real estate loans to farmers, others

do. The Bank offered no evidence concerning its usual terms for such loans. Real

estate loans secured by farm land are made over long terms. Though farm land

values have swooned lately, land of this quality has an intrinsic value. That value

may vary over time, but it will never be zero. A thirty-year amortization in these

circumstances is not inappropriate.

      The equipment, on the other hand, is always depreciating. The most valuable

item, the 2014 8360R Tractor, is only four seasons old. In the absence of any




33 Trial Ex. DD, p. 176. The Graves Farms debt service calculated using these
modified variables on the equipment valued at $411,000 and the real estate valued
at $280,000 would yield annual debt service of $139,012, trustee’s fees of $15,446, for
a total of $154,458.
                                            13

             Case 18-10893     Doc# 120     Filed 03/28/19   Page 13 of 21
evidence concerning rates of usage and depreciation on this and the other, older,

implements, a seven-year amortization is not unreasonably long. Though equipment

depreciates in value, even old equipment retains intrinsic value if it is operational

because there is nearly always a robust market for used farm equipment.

      Turning to the debtor’s proposed 5.75% interest rate, neither party offered

evidence concerning current market rates, its cost of money, or other Till risk

adjustment factors to the prime rate. 34 But for the filing of this case, the Bank’s

loans would be accruing interest at 18%, their default rate, a rate that is certainly

much higher than the current loan market. My review of the notes shows that the

highest contract rate being assessed on one of these notes was 5.25% and the lowest

3.89%. The Poovey purchase money note, Loan no. *9942, only drew interest at

4.96%. That said, I note that the chapter 13 trustee’s rate reset at 7% in December

of 2018, reflecting a 1.5% risk adjustment to the 5.5% prime rate. In the absence of

any rate evidence, I cannot confirm the plan at the debtor’s proposed discount rate

of 5.75%.

      Contrary to the Bank’s contention, ¶ 11 of the plan does provide for all

secured creditors to retain their liens. 35 Nevertheless, the debtor’s proposed




34 The so-called Till rate—the prime rate adjusted for risk—is the appropriate
discount rate for secured claims in Chapter 13. See Till v. SCS Credit Corp., 541 U.S.
465, 479 (2004). See also In re Woods, 465 B.R. 196, 206 (10th Cir. BAP 2012) (noting
similarity of Chapter 12 to Chapter 13 and applying the Till discount rate in Chapter
12 case), vacated on other grounds 743 F.3d 689 (10th Cir. 2014); In re Torelli, 338
B.R. 390, 396 (Bankr. E.D. Ark. 2006) (applying Till’s prime-plus approach for
determining the appropriate interest rate).
35 Trial Ex. 1, p. 4.


                                           14

             Case 18-10893     Doc# 120     Filed 03/28/19   Page 14 of 21
treatment of the Bank’s real estate claim in Class 2(a) and its treatment of the

Class 2(b) equipment claims fail to meet the other requirements of § 1225(a)(5).

That is a sufficient basis for denying confirmation of this plan.

       3. Feasibility; lack of historical data: § 1225(a)(6)

       The plan must be feasible under § 1225(a)(6). That statute requires that the

debtor—the partnership—“will be able to make all payments” and “comply with the

plan.” 36 “The feasibility process injects an element of pragmatism by ‘prohibiting

confirmation of overly optimistic plans clearly destined to fail and by not belaboring

the inevitable demise of a hopelessly insolvent debtor.’” 37 As the Tenth Circuit has

described feasibility in the context of confirming a Chapter 12 plan, it does not

require that success be guaranteed; debtors must provide “reasonable assurance

that the plan can be effectuated.” 38 As written, this plan presents several questions.

First, what is the nature of the legal relationship between Kylee Graves and the

debtor? Second, are the performance projections the debtor relied on “based upon

realistic and objective facts (as opposed to visionary or overly optimistic

projections)?” 39



36 11 U.S.C. § 1225(a)(6).
37 Bloomberg Law: Bankruptcy Treatise, Pt. VI, Ch. 212, § III.G.1 (Samir D. Parikh
et al., Eds. 2018)(citing In re Foertsch, 167 B.R. 555, 565 (Bankr. D. N.D. 1994)).
38 In re Ames, 973 F.2d 849, 851 (quoting In re Hopwood, 124 B.R. 82, 86 (E.D. Mo.

1991)). See also In re Jubilee Farms, 595 B.R. 546, 550 (Bankr. E.D. Ky. 2018) (noting
that reasonable assurance must rise above “bare agronomic feasibility”); In re
Lockard, 234 B.R. 484,492 (Bankr. W.D. Mo. 1999) (basing feasibility on objective
facts, not mere wishful thinking or pipe dreams); In re Bright Harvesting, Inc., No.
15-11178 TR12, 2015 WL 7972717 at *3 (Bankr. D. N.M. Dec. 4, 2015) (noting cash
flow projections must be based on valid assumptions)
39 Bloomberg Law, supra at § III.G.2.


                                           15

              Case 18-10893     Doc# 120    Filed 03/28/19     Page 15 of 21
         Ms. Graves agreed to purchase some equipment from the debtor and she has

secured a loan from FSA to do that. The plan provides for that to occur by a private

treaty sale under § 363(f) that has yet to be duly noticed to the creditors. While it is

possible that the Bank could credit-bid some of its substantial debt at the sale and

place Ms. Graves in a contested bidding situation, the pretrial order states that the

Bank has agreed to accept $318,725 for the equipment listed on Trial Exhibit 3 and

if the Bank concurs, the sale can go forward. 40

                a. Kylee Graves’s Relationship to the Debtor

         Ms. Graves is described elsewhere in the plan and the pretrial order as

“leasing” the farm operation. Not only is there no written lease, there is

disagreement among the witnesses about what the terms of the lease might be.

Michael Graves, Kylee’s father, testified that Kylee would work the farm and pay

off the Bank’s claims on the Poovey land and equipment. She will be responsible for

paying taxes and repairs on the farm. She will pay cash rent to Dean Graves for use

of his home place land and be responsible for any farm leases the partnership has

taken. Kylee testified that she had not “assumed” the duty to perform Graves

Farms’s obligations under leases and loan documents. Rather, she said, she’ll run

the farm as her “own performance.” She has borrowed from FSA in her own name to

buy some of the equipment and she runs her own cow herd. Presumably, she will

pay some cash rent to the partnership for use of its equipment in her own right and

for use of its land. The Bank is understandably uncomfortable because it believes



40   See Doc. 108, pp. 6-7, § 7.1.
                                                16

                Case 18-10893        Doc# 120   Filed 03/28/19   Page 16 of 21
this plan is an effort to substitute Kylee for the debtor as borrower, albeit on a non-

recourse basis. Kylee, for her part, has not agreed (nor is she obliged) to take on

personal liability for the Bank’s claims.

      The lack of a written lease or management agreement is troubling, but not

grounds by itself to deny confirmation on feasibility grounds. While Kylee is not

“under contract” to the debtor or the Bank, she showed a powerful filial attachment

to her father and grandfather and a desire to preserve their operation that aligns

with her own incentives to succeed. She brings new credit, refinanced equipment,

and a cow herd to the operation. She also brings a lifetime of farming experience to

go with her agricultural educational background. Nothing in Chapter 12 prevents a

farm debtor from engaging or employing someone to operate a family farm. 41 If

Kylee’s operations yield enough free cash to service the debtor’s obligations under

the plan, the looseness of her arrangement is of no matter. If she cannot “work” the

operation to a level that pays the plan payments, this case will fail. And if she can,

the Bank and other creditors will be paid.

             b. The Crop Projections

      This conclusion shifts our focus to the reasonable likelihood of the plan’s

success. Courts examine the cash flow projections in light of the debtor’s historical




41There is nothing inherently improper in funding a plan through debtor’s lease of
property to a third-party lessee, but debtor must show that lessee’s operations are
producing sufficient cash flow to enable debtor to make the plan payments. See In re
Newton, 217 B.R. 1002, 1004 (Bankr. S.D. Ohio 1997) (Chapter 13 case).
                                            17

             Case 18-10893     Doc# 120      Filed 03/28/19   Page 17 of 21
performance and experience as supplemented by current market data. 42 Are the

projections offered in support of the plan “realistic and objective” in light of the

operation‘s past historical performance? With the current proposed repayment

terms and interest rate, it takes approximately $122,000 annually (including

Trustee’s fees) to pay the proposed plan payments. 43 Whether a Kylee-run Graves

Farms can accomplish this seems to depend entirely on the performance of the

anticipated cotton crop. The debtor’s pro forma cash flows project a cotton crop that

yields 1100 pounds per acre at $0.68 per pound for a gross income of $415,888. 44

This crop alone is projected to contribute over 40% of the farm’s gross income per

year. The Bank points out several flaws in this projection. First, it notes that

Graves Farms hasn’t grown cotton for some time and that Ms. Graves never has.

The debtor’s projected cotton yields lack any objective basis. 45 Second, the Bank

downgrades anticipated yields from 1100 pounds per acre to 900 pounds per acre

based upon its understanding of historical yields in Sumner County. That reduces

gross income by $75,000. That would not only eliminate any anticipated operating




42 In re Chickosky, 498 B.R. 4, 15 (Bankr. D. Conn. 2013); In re Morris, 590 B.R. 753,
756 (Bankr. N.D. Miss. 2018); Cluck, 101 B.R. 691, 694 (Bankr. E.D. Okla. 1989).
43 If the Bank’s proposed market rate adjustments to the amortization of its

equipment and real estate loans are used (Trial Ex. DD, p. 176), about $154,400 is
required annually to pay the debt service.
44 Trial Ex. 6. Trial Ex. 7 modified downward this projection to a yield of 1000 pounds

per acre at $0.68 per pound, or $378,080. The cotton crop would still contribute more
than 36% of the farm’s gross income under this modified projection.
45 In re Ames, 973 F.2d at 851 (“A plan’s ‘income projections must be based on concrete

evidence and must not be speculative or conjectural.’”); In re Lockard, 234 B.R. 484,
492 (Bankr. W.D. Mo. 1999) (feasibility must be based on objective facts, not mere
wishful thinking or pipe dreams).
                                           18

             Case 18-10893      Doc# 120    Filed 03/28/19   Page 18 of 21
margin but would make debt service under the plan more difficult. Third, Mr.

Conklin noted that Graves Farms could not insure the cotton for more than 75% of

the Sumner County average yield which is 468 pounds per acre, less than one-half

of Ms. Graves’ projected yield. Three-quarters of the county average is 351 pounds

per acre. Thus, the possibility of crop failure resulting from insured risk makes it

less likely that the debtor could meet its obligations. The insurance recovery

wouldn’t come close to replacing the anticipated crop yield—if the entire crop was

insured and failed, the gross cotton income would be $132,706 (556 acres x 351

pounds per acre x $0.68 per pound) instead of the projected $415,888. That swing

would leave the debtor unable to pay most of its plan obligations and drown the

operation.

      Another feasibility concern the Bank raised related to Ms. Graves’s estimate

of the yield for double-crop soybeans. She anticipated planting 383 acres of beans

after the wheat harvest and projects that it will make 35 bushels per acre while Mr.

Conklin estimates that yield at something closer to 20 bushels. He noted that his

estimate was closer to the county average and that Graves Farms had only one

year’s history (2018) of double-crop performance to back up the estimate. 46 If he is

correct, that is an additional $40,000 hit to the total income debtor projects.

      The lack of historical performance evidence is the real problem with

feasibility. There is no way to know if the debtor’s projections are reasonable. Apart




46Trial Ex. 7 shows that in 2018, no income was attributed to double-crop soybeans,
yet that crop yielded an average of 36 bushels per acre in 2018.
                                          19

             Case 18-10893     Doc# 120    Filed 03/28/19   Page 19 of 21
from Trial Exhibit 7 containing the single year 2018 yields for milo, soybeans, and

corn, the debtor didn’t present any historical performance evidence by which to

objectively evaluate its crop projections. If the 2018 figures on Trial Exhibit 7 are

confined to Ms. Graves’ crop yields, all the crop projections should be supported

with Graves Farms’ performance of those crops over the past 3-5 years. To the

extent there is no historical data from Graves Farms to support the cotton yields,

the county average of cotton yields may be used as supplemented or adjusted by any

other valid assumptions or objective data. Without that data, the Court is

hamstrung from making a pragmatic assessment of this debtor’s chances post-

confirmation because it cannot vet the projections against prior performance. While

a debtor is not required to “guarantee” success at confirmation, it must carry its

burden to show that it is more likely than not that it “will be able to make all

payments and comply with the plan.” Between the varying possible outcomes of the

cotton and beans and the commingling of the debtor’s obligations with those of Ms.

Graves, I cannot conclude that this plan is feasible at this time. The Court doesn’t

doubt Ms. Graves’s sincerity, honesty, ability, and willingness to work hard and

undertake this farming endeavor, but those qualities aren’t sufficient to make the

plan feasible. 47 There needs to be more historical information about prior

performance by this debtor.




47In re Keith’s Tree Farms, 519 B.R. 628, 637 (Bankr. W.D. Va. 2014) (The test is
whether the things that are to be done after confirmation can be done as a practical
matter under the facts.); In re Lockard, 234 B.R. 484, 492 (accord).
                                          20

             Case 18-10893     Doc# 120    Filed 03/28/19   Page 20 of 21
               c. Feasibility Conclusion

      In short, having weighed the evidence and considered the testimony of Ms.

Grave and Mr. Conklin, and giving due weight to Ms. Graves educational

background along with Mr. Conklin’s experience, I cannot find that the projections

are based on reasoned, objective assumptions because of the lack of historical

information.

      Conclusion

      Confirmation is denied for all the reasons set forth above, but the debtor is

granted an additional 21 days from the date of this opinion, to submit a second

amended plan, with historical performance data, for further consideration by the

creditors and the Court.

                                           ###




                                           21

               Case 18-10893   Doc# 120     Filed 03/28/19   Page 21 of 21
